             Case 3:18-mj-00611-JAM Document 55 Filed 01/25/19 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                               No. 3:18-mj-6ll(JAM)

                v.

TODD MILLER                                           Januazy 2S: 2019

               STIPULATED EXTENSION OF PRELIMINARY HEARING DEADLINE

        Pursuant to Fed. R. Crim. P. Rule 5.l{d), the parties to the above-captioned case hereby

respectfully request that the Court extend the currently-applicable, Februazy 1, 2019, preliminazy

hearing date to Wednesday, May 1, 2019, based on the following:

        1.      The parties are discussing several matters related to the possibility of resolving the case

short of indictment. .

       2.       The defendant is aware of his right to have a preliminazy hearing within 21 days of the

initial appearance, and consents to the extension requested herein.

                                         Respectfully submitted,

JOHN H. DURHAM
UNITE SJATESATTORNEY



                                                      TODD MILLER 7
                                                      DEFENDANT


~  f l .~
~HMAN,ESQ.
COUNSEL FOR THE DEFENDANT
                                                  ~~~ COUNSEL FOR THE DEFENDANT

       The requested extension is: _ _ granted, good cause being shown /               denied.

       SO ORDERED.



       HON. JEFFREY ALKER MEYER                                       DATE
       UNITED STATES DISTRICT JUDGE
